Citation Nr: 0315283	
Decision Date: 07/09/03    Archive Date: 07/17/03

DOCKET NO.  98-04 825A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for hearing loss 
disability in the right ear.  

2.  Entitlement to an increased rating for chorioretinitis 
with blindness of the left eye, currently rated 30 percent 
disabling.  

3.  Entitlement to a compensable rating for a fungal 
infection of the toenails of both feet with associated tinea 
pedis during the period prior to August 30, 2002.  

(The additional issues of entitlement to an increased rating 
for a psychiatric disability and entitlement to an initial 
compensable rating for hearing loss disability of the left 
ear are the subjects of a separate decision.)  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

D. Dean, Counsel


INTRODUCTION

The appellant had active service from September 1951 to July 
1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating determinations by the Columbia, South 
Carolina, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  A hearing was held in Washington, D.C. in 
April 1999 before one of the undersigned Veterans Law Judges; 
a second video conference was held in February 2003 before 
another of the undersigned Veterans Law Judges concerning the 
issues listed on the cover page and the additional issues 
which are the subjects of a separate Board decision at this 
time.  At this video conference, the appellant specified that 
he was satisfied with the 10 percent rating assigned for the 
bilateral foot disability effective on August 30, 2002, and 
wished to withdraw his appeal to that extent.  He has not 
withdrawn his appeal for a compensable rating for this 
disability prior to August 30, 2002.  


REMAND

Initially, the Board notes that Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) [codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002)] provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also requires VA 
to notify the claimant and the claimant's representative of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative of which portion, if any, of the evidence is 
to be provided by the claimant and which part, if any, VA 
will attempt to obtain on behalf of the claimant.

The current record does not contain a comprehensive and 
competent medical opinion concerning the etiology of the 
appellant's current right ear hearing loss disability, and 
the Board believes that such a medical opinion should be 
obtained to comply with VA's duty to assist the veteran in 
the development of the facts pertinent to this claim.  

After the February 2003 video conference, the appellant 
submitted new evidence relating to his visual acuity without 
providing a waiver permitting initial consideration of that 
new evidence by the Board.  

Service connection was initially granted for onychomycosis, a 
fungal infection of the toenails.  Originally, this infection 
was limited to the toenails of the left foot, but it has now 
spread to the toenails of both feet.  In addition, based upon 
the findings reported on a VA examination in February 1998, a 
mild associated tinea pedis is also included in the service-
connected bilateral foot disability and forms the basis for 
the present 10 percent rating under the new rating criteria.  
The appellant appears to believe that he should also be 
compensated for a skin rash or other disability which affects 
the left hand, including one or more fingernails, and 
possibly his chest, groin and other locations.  At the 
present time, however, service connection has not been 
granted for any skin disability or fungal infection involving 
a location other than the feet, and this matter needs to be 
adjudicated by the RO before the issue of the proper rating 
can be addressed by the Board.  

Accordingly, this appeal is REMANDED to the RO for the 
following further action:  

1.  The RO should schedule the appellant 
for a comprehensive VA hearing (including 
audiometric) examination in order to 
determine the extent and etiology of the 
appellant's current hearing loss 
disability of the right ear.  The claims 
folder must be made available to and 
reviewed by the examiner.  Based upon the 
examination results and the claims folder 
review, the examiner should provide an 
opinion as to whether it is at least as 
likely as not that the veteran's current 
hearing loss in the right ear is 
etiologically related to his military 
service.  The rationale for the opinion 
must also be provided.  

2.  With respect to the veteran's claim 
for service connection for skin 
disability/fungus infection involving 
areas other than the feet, the RO should 
undertake all development required to 
comply with VA's duties to notify and 
assist under the VCAA and the 
implementing regulations.  It should then 
adjudicate this claim.  It should also 
inform the veteran of his appellate 
rights with respect to this decision.

3.  After completing any further 
development deemed appropriate, the RO 
should readjudicate the claims seeking 
service connection for hearing loss 
disability of the right ear, a rating in 
excess of the 30 percent for 
chorioretinitis with blindness of the 
left eye, and a compensable rating for 
the fungal infection of the toenails with 
associated tinea pedis of both feet prior 
to August 30, 2002.  If the benefits 
sought on appeal are not granted to the 
appellant's satisfaction, the appellant 
and his representative should be 
furnished a supplemental statement of the 
case and provided an appropriate 
opportunity to respond.  

In accordance with proper appellate procedures, the case 
should then be returned to the Board for further appellate 
consideration.  All issues properly in appellate status 
should be returned to the Board at the same time.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.

The appellant need take no further action until he is 
otherwise informed, but he may furnish additional evidence 
and argument on the remanded matters while the case is in 
remand status.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



			
               George R. Senyk	D. C. Spickler
	             Veterans Law Judge                                      
Veterans Law Judge
       Board of Veterans' Appeals                          
Board of Veterans' Appeals



	                         
__________________________________________
	                                                     Shane A. 
Durkin
	Veterans Law Judge 
	Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


